 Case 1:11-cr-00614-VM Document 570 Filed 08/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                          August 27, 2020
-----------------------------------X
UNITED STATES OF AMERICA           :
                                   :    11 CR 614 (VM)
     - against -                   :
                                   :    ORDER
NATALIA IVANOVA,                   :
                                   :
               Defendant.          :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

        The defendant’s immigration attorney, Hannah Cartwright,
Esq.,     is   hereby   granted   access     to   the    Presentence
Investigation Report for the above-named defendant, dated
November 26, 2014, and is authorized to use that report in
her representation of the defendant.


SO ORDERED.

Dated:     New York, New York
           27 August 2020


                                       _________________________
                                       ___
                                       __ __
                                           ___
                                             ____
                                               __
                                               ______
                                                  ____
                                                  __ _ __
                                                       ____
                                                         _ __________
                                                                   _ _
                                                                   __
                                               VICTOR
                                               VICT
                                               VI CTOR
                                                   TORR MARRERO
                                                        MAR
                                                          A RERO
                                                            REERO
                                                   U.S.D.J.
                                                   U.S.
                                                   U. S.D.
                                                        D.J.
                                                           J.
